




Exhibit 10.7




































COCA·COLA REFRESHMENTS
SUPPLEMENTAL PENSION PLAN
(AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2011)









1

--------------------------------------------------------------------------------






ARTICLE I
INTRODUCTION AND PURPOSE


1.1.     Purpose. The purpose of the Coca-Cola Refreshments Supplemental Pension
Plan (the "Plan") is to provide, for a select group of management and highly
compensated employees of the Company and Affiliates that have adopted the Plan,
retirement benefits in excess of certain Internal Revenue Code limitations on
the benefits provided under the Coca-Cola Refreshments Employees' Pension Plan.


1.2.    Amendment and Restatement. The Company hereby amends and restates the
Plan, generally effective January 1, 2011, provided that the restatement is
effective October 2, 2010 with respect to the changes in the Company name and is
effective December 13, 2010 with respect to the administrative body and
procedures under the Plan. This Plan is a continuation of the Coca-Cola
Enterprises Inc. Supplemental Pension Plan, which was maintained by Coca-Cola
Enterprises Inc., the predecessor to the Company.


1.3    Transfer of Certain Liabilities. Effective October 2, 2010, the
liabilities under the Plan associated with employees of International CCE Inc.
("International CCE Participants") on that date were transferred to and assumed
by International CCE Inc. under the Coca-Cola Enterprises, Inc. Supplemental
Pension Plan established by International CCE Inc., at which time the
International CCE Participants ceased to be Participants in this Plan.


ARTICLE II
DEFINITIONS


"Affiliates" means all entities treated as a single service recipient or
employer with the
Company pursuant to Code section 409A.


"Beneficiary" means (i) the beneficiary designated by the Participant in
accordance with the procedures established by the Benefits Committee, (ii) if
the Participant has not designated a beneficiary or such beneficiary is no
longer living, the Participant's Surviving Spouse, and (iii) if there is no
designated beneficiary or Surviving Spouse, the Participant's estate.


"Benefits Committee" means The Coca-Cola Company Benefits Committee. Any actions
taken and procedures established by the predecessor committee under this Plan
shall continue in effect unless and until changed by the Benefits Committee.


"Cash Balance Account Base Benefit" means the Participant's Cash Balance Account
under the Pension Plan.


"Code” means the Internal Revenue Code of 1986, as amended. Reference to any
section of the Code includes reference to any regulations promulgated
thereunder, and any related administrative guidance, notice, or ruling that
amends or supplements such section.


"Company" means Coca-Cola Refreshments USA, Inc., a Delaware corporation, or its
successor or successors.


"Eligible Employee" means an Employee whose benefit under the Pension Plan is
limited as a result of the application of Code section 415 or Code section
401(a)(17), or as a result of making elective deferrals under the Supplemental
MESIP. Notwithstanding the foregoing, an Employee who participates in the

2

--------------------------------------------------------------------------------




Executive Pension Plan shall cease to be an Eligible Employee as of the
effective date of such participation.


"Employee" means any person who is an employee on the payroll of the Employer
and shall exclude any person not on the payroll of the Employer, such as an
independent contractor or person paid by a temporary staffing or similar agency,
even if a court or administrative agency determines at any time that such an
individual is a common law employee of the Employer.


"Employer" means the Company and any Affiliate adopting the Plan with the
consent of the Company.


"Final Average Earnings Base Benefit" means the Final Average Earnings Benefit
the Participant would receive under the Pension Plan at Normal Retirement Age
excluding any portion of such benefit attributable to (1) a rollover to the
Pension Plan from a defined contribution plan, (ii) any "add on" benefits
relating to certain merged plans as described in the definition of '''Final
Average Earnings Benefits” under the Pension Plan, or (iii) any early retirement
supplement paid pursuant to Article IV.I (or any successor provision) of the
Pension Plan, and determined before any applicable offset to such retirement
benefit as described in the definition of "Final Average Earnings Benefit" under
the Pension Plan.


"Executive Pension Plan" means the Coca-Cola Refreshments Executive Pension
Plan.


"Merged Supplemental Plan" means any nonqualified retirement plan merged with
the Plan.


"Normal Retirement Age" means a Participant's Normal Retirement Age under the
Pension Plan.


"Participant" means an Eligible Employee who satisfied the requirements for
participation in the Plan. Any current or former Employee who has an interest
under the Plan shall also be considered a Participant.


"Pension Plan" means the Coca-Cola Refreshments Employees' Pension Plan.


"Plan" means the Coca-Cola Refreshments Supplemental Pension Plan.


"Plan Year" means the 12-month period beginning each January 1st and ending on
the next
December 31st.


"Related Company" shall have the same meaning as "Related Company" under the
Pension Plan.


"Separation from Service" or "Separates from Service" means a separation from
service, within the meaning of Code section 409A, with the Employer and all
Affiliates, applying the special rules regarding military service and periods of
leave treated as continued employment pursuant to Treas. Reg. §1.409A-1(h)(1)(i)
and using a 50% threshold for the level of service
rather than 20% under Treas. Reg. §1.409A-1(h)(1)(ii).


"Supplemental MESIP" means the Coca-Cola Refreshments USA, Inc. Supplemental
Matched Employee Savings and Investment Plan.


"Surviving Spouse" shall have the same meaning as "Surviving Spouse" under the
Pension Plan. As under the Pension Plan, references to a "Surviving Spouse" or
"spouse" shall be interpreted to refer to a person of the opposite sex to whom
the Participant is legally married, and references to "married" or "unmarried"
shall be interpreted to refer to a legal marriage to a person of the opposite
sex.



3

--------------------------------------------------------------------------------




"Vesting Service" shall have the same meaning as "Vesting Service" under the
Pension Plan and shall be determined, for purposes of the Plan, in the same
manner as under the Pension Plan. Notwithstanding the preceding sentence,
"Vesting Service" may also, in the sole discretion of the Benefits Committee,
include periods of service granted under an employment, severance, settlement or
other written agreement between the Participant or a Related Company and the
Employer.


ARTICLE III
PARTICIPATION


3.1.    Initial Participation. An Employee shall become a Participant in the
Plan on the later of the date on which he (a) becomes an Eligible Employee or
(b) becomes a participant in the Pension Plan, provided that he is not an
eligible employee under the Executive Pension Plan.


3.2.     Cessation of Participation. A Participant who ceases to be an Eligible
Employee as a result of a change in his employment classification shall no
longer be a Participant and shall not be entitled to accrue a benefit under the
Plan after the last day of the year in which the change in employment
classification occurs or after such other applicable date determined by the
Benefits Committee. If such a Participant Separates from Service with the
Employer and all Affiliates before the end of the period described in the
preceding sentence, any benefit calculations under the Plan shall include
compensation and service through the date of such Separation from Service.


A Participant who Separates from Service with the Employer and all Affiliates
after the period described in the first sentence of this Section and who has
become a participant in the Executive Pension Plan shall have the benefit
calculated under Article IV as of the date be is no longer a Participant
transferred to the Executive Pension Plan. Such transferred benefit shall
constitute a minimum benefit as provided in Section 4.3 of the Executive Pension
Plan. The transferred benefit shall be calculated based on the reduction factors
provided in this Plan for purposes of determining whether it exceeds the benefit
provided under the generally applicable Executive Pension Plan formula, and if
the transferred benefit exceeds such Executive Pension Plan benefit, it shall be
converted to a lump sum or installments, as applicable, using the interest rate
and mortality table applicable under this Plan.


A Participant whose benefit liability was transferred by the Company to
International CCE Inc. under the Coca-Cola Enterprises, Inc. Supplemental
Pension Plan on October 2, 2010 ceased to be a Participant on that day. For the
avoidance of doubt, the roles set forth in the two preceding paragraphs do not
apply to such a Participant with respect to the transfer of the liability for
his benefit hereunder to International CCE Inc.


ARTlCLE IV
BENEFITS


4.1.    Calculation of Benefit. A Participant's benefit under this Plan shall be
calculated in the manner described in this Section 4.1 and paid at the time and
in the form provided in Section 4.2.


(a)    Retirement Benefit. A Participant shall be entitled to a benefit equal to
the sum of the Supplemental Final Average Earnings Benefit and the Supplemental
Cash Balance Account Benefit determined under clauses (1) and (2) below:


(1) Supplemental Final Average Earnings Benefit. The Supplemental Final Average
Earnings Benefit is calculated based on a life annuity payable at Normal
Retirement Age in an amount equal to the excess, if any, of (A) over (B) below:

4

--------------------------------------------------------------------------------






(A) The Participant's Final Average Earnings Base Benefit, taking into account
any benefit preserved under a Merged Supplemental Plan, computed without regard
to the limits under Code sections 401(a)(17) and 415 and taking into account as
compensation in the year of deferral any elective deferrals under the
Supplemental MES1P.


(B) The Participant's final Average Earnings Base Benefit.


If the Participant Separates from Service before reaching Normal Retirement Age,
the Supplemental Final Average Earnings Benefit shall be reduced to a benefit
commencing at the later of age 55 or the date of Separation from Service using
the early retirement reduction factors specified in the Pension Plan for such
purpose.


(2) Supplemental Cash Balance Account Benefit. The Supplemental Cash Balance
Account Benefit shall be equal to the excess, if any, of (A) over (B) below:


(A)
The Participant's Cash Balance Account Base Benefit computed without regard to
the limits under Code sections 401(a)(17) and 415 and taking into account as
compensation in the year of deferral any elective deferrals under the
Supplemental MESIP.



(B) The Cash Balance Account Base Benefit.


If a Participant was previously an Employee and accrued a vested benefit under
this Plan during that prior period of employment, then an amount shall be added
to clause (1)(B) above that is equal to such prior period vested Plan benefit
determined in the form of a single life annuity payable at Normal Retirement Age
and to clause (2)(B) above that is equal to the amount of such prior period
vested benefit, as applicable (but only if such prior period vested benefit is
reflected in clause (l)(A) or (2)(A)).


If a Participant becomes vested in his benefit under this Plan pursuant to the
provision regarding transfers to a Related Company under Article V, the benefit
calculated under clauses (1)(B) and (2)(B) above shall he determined assuming
that the Participant is also vested in his Final Average Earnings Base Benefit
and Cash Balance Account Base Benefit; however, amounts paid to the Participant
by the Related Company shall not be included in compensation in determining such
benefits.


If the Employer and the Participant have expressly agreed to any imputed service
in this Plan under an employment, severance, settlement, or other written
agreement, such service shall be recognized as Benefit Service (as defined in
the Pension Plan) in calculating the Pension Plan Base Benefit.


(b)    Death Benefit.


(1) If a Participant dies after becoming vested under Article V but before
Separation from Service, the Participant's Beneficiary shall be entitled to a
lump-sum benefit equal to the amount that the Participant would have received
had the Participant Separated from Service and received a lump-sum payment of
his benefit under Section 4.2(8) on the day before his death.


(2) If a Participant dies after Separation from Service but before payment is
made or commences under Section 4.2, or after commencement of installment
payments under

5

--------------------------------------------------------------------------------




Section 4.2, the Participant's Beneficiary shall receive a lump-sum payment upon
the Participant's death equal to the lump-sum payment that was scheduled to be
made to the Participant or the present value of the remaining installments that
were scheduled to be made to the Participant.


(c)    Limitation. The total of the benefits payable under the Plan, the Final
Average Earnings Base Benefit and the Cash Balance Account Base Benefit shall
not exceed the lump-sum value of two times the applicable limit under Code
section 415 as in effect on the date benefit payments commence. The benefits
under this Plan shall be reduced to the extent necessary to satisfy this Section
4.1(c).


4.2.    Commencement and Form of Benefit Payment. The benefit calculated under
Section 4.1 shall be paid at the time and in the form specified in this Section
4.2.


(a)    Commencement. Payments under this Plan shall be made or shall commence
upon the first day of the month following the earlier of (i) the Participant's
Separation from Service or (ii) the Participant's death.


Notwithstanding the foregoing, in the case of a Participant who was not an
Employee on December 31,2008 and whose benefits under this Plan had not
commenced on or before such date, payments were made or commenced between
January 1, 2009 and March 31, 2009.


Further notwithstanding the foregoing, any payment on account of a Separation
from Service that would otherwise be made to a Participant who is a "'specified
employee" within the meaning of Code section 409A, using the methodology
established by the Company and The Coca-Cola Company for determining specified
employees, during the six-month period following the Participant's Separation
from Service shall not be made during such six-month period, and shall instead
be made at the end of such six month period. Any payments that are not scheduled
to be made during such six-month period shall be made at the time originally
scheduled.


(b)    Form upon Separation from Service. In the event of a Participant's
Separation from Service, the Participant's benefit shall be paid in the form
described in this Section 4.2(b).


(1) Except as otherwise provided in Section 4.2(b)(2), the Participant's benefit
shall be paid in the form of a lump sum or ten equal annual installments
depending on the lump-sum value of his benefit. The lump-sum value of a
Participant's benefit shall be determined as of his commencement date based on
the sum of the Participant's Supplemental Cash Balance Account Benefit
calculated under Section 4.1(a)(2) and the Participant's Supplemental Final
Average Earnings Benefit calculated under Section 4.1(a)(1), converted into an
actuarially equivalent lump sum. If the lump-sum value is less than $250,000,
the benefit shall be paid in the form of a single lump-sum payment. If the
lump-sum value is equal to or greater than $250,000, the benefit shall be paid
in ten equal annual installments. The first such installment shall be made upon
the Participant's commencement date under Section 4.2(a), and each succeeding
installment shall be made on July 1 of each calendar year following the year of
the Participant's Separation from Service (accordingly, if the six-month delay
described in Section 4.2(a) applies, two payments could be made in the year
following the year of the Participant's Separation from Service). For purposes
of Code section 409A, payments made in the form of installments shall be treated
as a single payment made on the date of the first installment payment.



6

--------------------------------------------------------------------------------




(2) In the case of a Participant who elected during 2008 in the manner permitted
by the predecessor to the Benefits Committee to have his benefit paid in a lump
sum in 2009 regardless of the lump-sum value of the benefit, the benefit was
paid in a lump sum, determined as described in Section 4.2(b)(l).


(c)    Form upon Death. In the event of a Participant's death, any benefit
payable under Section 4.1 (b)(1) shall be paid in the form of an actuarially
equivalent lump sum, and any benefit payable under Section 4.1(b)(2) shall be
paid in a lump sum as described in such Section.


(d)    Benefit Calculations. The actuarially equivalent lump sum described in
this Section 4.2 shall he determined on the basis of the Code section 417(e)(3)
first segment "applicable interest rate" for the month of September of the Plan
Year preceding the Plan Year of payment and the Code section 417(e)(3)
"applicable mortality table."


The ten equal annual installments payable under this Section 4.2 shall be
determined based on the lump-sum value with a reasonable interest adjustment to
account for the longer payment period as determined by the Benefits Committee.
In the event that an installment or lump-sum payment is delayed for six months
pursuant to Section 4.2(a) or is not paid immediately following the applicable
event described in Section 4.2(a), the delayed payment shall be credited with
reasonable interest, as determined by the Benefits Committee, to reflect the
delay in payment. The lump-sum present value of remaining installments payable
as a death benefit under Section 4.1(b)(2) will be calculated on the basis of
reasonable actuarial assumptions determined in the discretion of the Benefits
Committee.


4.3.    Minimum Benefit for Former Participants in Executive Pension Plan. A
Participant who participated in the Executive Pension Plan and transferred his
benefit thereunder to the Plan pursuant to Section 3.2 of the Executive Pension
Plan as a result of becoming eligible to participate in the Plan shall be
entitled to a minimum benefit under this Plan equal to such Participant's
benefit calculated under Section 4.1 of the Executive Pension Plan as of the
date he ceased to be an eligible employee thereunder. The transferred benefit
shall be calculated based on the reduction factors provided in the Executive
Pension Plan for purposes of determining whether it exceeds the benefit provided
under the generally applicable Plan formula, and if the transferred benefit
exceeds such Plan benefit, it shall be converted to a lump sum or installments,
as applicable, using the interest rate and mortality table applicable under the
Executive Pension Plan.


4.4.    Benefit Accrual and Payment Following Separation from Service. After a
Participant has Separated from Service with the Employer and all Affiliates, the
Participant shall not accrue any additional benefits under this Plan, regardless
of whether the Participant receives ongoing severance payments or the
Participant transfers to a Related Company. Furthermore, the Participant's
rehire by the Employer or an Affiliate shall not affect the time or form of
payment of the Participant's benefit payable under the Plan with respect to any
prior period of employment.


ARTICLE V
VESTING


A Participant shall be fully vested in his or her benefit if the Participant has
at least three years of Vesting Service. If the Participant Separates from
Service with the Employer and all Affiliates before reaching three years of
Vesting Service, the Participant shall forfeit all benefits under this Plan.
Notwithstanding the foregoing, a Participant shall be fully vested upon a
transfer agreed to by the Employer to a Related Company if such Related Company
has been identified by the Benefits Committee as eligible for this

7

--------------------------------------------------------------------------------




special rule.


ARTICLE VI
PLAN ADMINISTRATION


6.1.     Plan Administration. The Plan shall be administered by the Benefits
Committee. All elections, designations and notices under the Plan shall be made
at such times and in such manner as determined by the Benefits Committee.


The Benefits Committee shall consist of not fewer than five members, who may or
may not be officers or employees of the Company or an Affiliate. Each Benefits
Committee member shall be appointed by and serve at the pleasure of The
Coca-Cola Company's Vice President of Human Resources or his or her designee
(VPHR). The VPHR shall have the right to remove any member of the Benefits
Committee at any time. A member may resign at any time by written resignation to
the VPHR. If a vacancy in the Benefits Committee should occur, a successor may
be appointed by the VPHR.


6.2.    Benefits Committee Action. Action of the Benefits Committee may be taken
with or without a meeting of its members, provided, however, that any action
shall be taken only upon the vote or other affirmative expression of a majority
of committee members qualified to vote with respect to such action. If a member
of the Benefits Committee is a Participant, he shall not participate in any
decision that solely affects his own benefits under the Plan.


6.3.    Rights and Duties. The Benefits Committee shall administer the Plan and
shall have all powers and discretion necessary to accomplish that purpose,
including, but not limited to, the following:


(a)
to construe, interpret, and administer the terms and intent of the Plan with its
decisions to be final and binding on all parties;



(b)
to make all determinations required by the Plan, and to maintain all necessary
records;



(c)
to compute and certify to the Company the amount of benefits payable to
Participants or Beneficiaries, and to determine the time and manner in which
such benefits are to be paid; and



(d)
to designate a subcommittee, individual, or individuals to exercise any
authority of the Benefits Committee under this Plan.



6.4.    Compensation, Indemnity, and Liability. The Benefits Committee shall
serve as such without bond and without compensation for services hereunder. All
expenses of the Plan and the Benefits Committee shall be paid by the Employer.
No member of the Benefits Committee shall be liable for any act or omission of
any other member or any act or omission on his own part, except his own willful
misconduct. The Employer shall indemnify and hold harmless each member of the
Benefits Committee against any and all expenses and liabilities, including
reasonable legal fees and expenses arising out of his membership of the Benefits
Committee, except for expenses or liabilities arising out of his own willful
misconduct.


6.5.    Taxes. If all or any portion of a Participant's or Beneficiary's benefit
under this Plan shall be subject to any income, employment, estate, inheritance,
or other tax that the Employer shall be required to pay or withhold, the
Employer shall have the full power and authority to withhold and pay such tax
out of any monies or other property credited to such Participant or Beneficiary
at the time the benefits under

8

--------------------------------------------------------------------------------




this Plan are distributable.


ARTlCLE VII
CLAIMS PROCEDURE


Claims for benefits and appeals of claims determinations under the Plan shall be
processed in the manner set forth under the claims and appeals procedures set
forth in the Pension Plan.


An interested party who disagrees with the Benefits Committee's determination of
his or her right to Plan benefits or other Plan matters must submit a written
claim and exhaust this claim procedure before legal recourse of any type is
sought. Any claim must be brought within one year after (a) in the case of any
lump-sum payment, the date on which the payment was made; (b) in the case of an
installment payment, the date of the first payment in the series of payments; or
(c) for all other claims, the date on which the action complained of occurred.
Any suit must be brought within one year after the date the Benefits Committee
has made a final denial (or deemed denial) of a claim for benefits.
Notwithstanding any other provision herein, any suit for a benefit must be
brought within two years after (a) in the case of any lump-sum payment, the date
on which the payment was made; (b) in the case of an installment payment, the
date of the first payment in the series of payments; or (c) for all other
claims, the date on which the action complained of occurred. No claimant may
file suit for a benefit until exhausting the claim review procedure described
herein.


Any payment to a Participant or Beneficiary, or to his or her legal
representative or heirs at law, all in accordance with the provisions of the
Plan, shall to the extent thereof be in full satisfaction of all claims
hereunder against the Benefits Committee and the Company, either of whom may
require such Participant or Beneficiary, legal representative, or heirs at law.
as a condition to such payment, to execute a receipt and release therefore in
such form as shall be determined by the Benefits Committee or the Company, as
the case may be. The required execution of any such release shall not affect the
timing of payment pursuant to Article IV.


ARTICLE VIII
AMENDMENT AND TERMINATION


8.1.    Amendment. The Company or Benefits Committee shall each have the right
to amend the Plan in whole or in part at any time, provided, however, that no
amendment shall reduce the benefits accrued on behalf of any Participant as of
the effective date of such amendment. Any amendment shall be in writing and
executed by a duly authorized officer of the Company or a member of the Benefits
Committee.


8.2.    Termination of the Plan. The Company reserves the right to discontinue
and terminate the Plan at any time, in whole or in part, in accordance with and
subject to Code Section 409A. In the event of termination of the Plan, the
benefits accrued under the Plan on behalf of any Participant, as of the
effective date of such termination, shall not be reduced and shall be
distributed at a time and in the manner determined by the Benefits Committee,
subject to the limitations of Code section 409A.


ARTICLE IX
MISCELLANEOUS


9.1.    Limitation on Participant's Rights. Participation in this Plan shall not
give any Participant the right to be retained in the Employer's employ or any
rights or interest in this Plan or any assets of the Employer other than as
herein provided. The Employer reserves the right to terminate the

9

--------------------------------------------------------------------------------




employment of any Participant without any liability for any claim against the
Employer under this Plan, except to the extent provided herein.


9.2    Benefits Unfunded. The benefits provided by this Plan shall be unfunded.
All amounts payable under the Plan to Participants or Beneficiaries shall be
paid from the general assets of the Employer. and nothing contained herein shall
require the Employer to set aside or hold in trust any amounts or assets for the
purpose of paying benefits. Any funds of the Employer available to pay benefits
under the Plan shall be subject to the claims of general creditors of the
Employer and may be used for any purpose by the Employer. Participants and
Beneficiaries shall have the status of general unsecured creditors of the
Employer with respect to their benefits under the Plan or any other obligation
of the Employer to pay benefits pursuant hereto.


Notwithstanding the preceding paragraph, the Employer may at any time transfer
assets to a trust for purposes of paying all or any part of its obligations
under this Plan. To the extent that assets are held in a trust when a
Participant's benefits under the Plan become payable, the Benefits Committee may
direct the trustee to pay such benefits to the Participant from the assets of
the trust.


9.3.     Other Plans. This Plan shall not affect the right of any Eligible
Employee or Participant to participate in and receive benefits under any
employee benefit plans that are maintained by the Employer, unless the terms of
such other employee benefit plan or plans specifically provide otherwise.


9.4.    Governing Law. This Plan shall be construed, administered, and governed
in all respects in accordance with applicable federal law and, to the extent not
preempted by federal law, in accordance with the laws of the State of Georgia,
without regard to the conflict of laws principles thereunder. If any provisions
of this instrument shall be held by a court of competent jurisdiction to be
invalid or unenforceable, the remaining provisions shall continue to be fully
effective.


9.5.    Section 409A Compliance. This Plan is intended to comply with Code
section 409A, and shall be interpreted and operated in accordance with such
intent. Nothing in the Plan shall provide a basis for any person to take action
against the Employer based on matters covered by Code section 409A, including
the tax treatment of amounts accrued under the Plan, and the Employer shall not
under any circumstances have any liability to any Participant or Beneficiary for
any taxes, penalties, or interest due on amounts paid or payable under the Plan,
including taxes, penalties, or interest imposed under Code section 409A.


9.6.    Gender, Number, and Headings. In this Plan, whenever the context so
indicates, the singular or plural number and the masculine, feminine, or neuter
gender shall be deemed to include the other. Headings and subheadings in this
Plan are inserted for convenience of reference only and are not considered in
the construction of the provisions hereof.


9.7.    Successors and Assigns; Nonalienation of Benefits. This Plan shall inure
to the benefit of and be binding upon the parties hereto and their successors
and assigns, provided, however, that the benefits of a Participant hereunder
shall not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution or levy of any
kind, either voluntary or involuntary, and any attempt to anticipate, alienate,
sell, transfer, assign, pledge, encumber, charge or otherwise dispose of any
right to any benefits payable hereunder shall be void, including, without
limitation, any assignment or alienation in connection with a separation,
divorce, child support or similar arrangement.



10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Committee has caused this Plan to be executed by its
duly authorized member, this 13th day of December, 2010.


THE COCA-COLA COMPANY
BENEFITS COMMITTEE






By:     /s/ Sue Fleming            
Sue Fleming
Benefits Committee Chair







11